Citation Nr: 1824398	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome and degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent of right knee patellofemoral syndrome.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army and the Army National Guard.  He had a period of active duty for training (ACDUTRA) from November 2007 to March 2008, and a period of active duty service from March 2010 to March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Milwaukee, Wisconsin certified the case to the Board on appeal.

The February 2012 rating decision granted entitlement to service connection for right and left knee patellofemoral syndrome, and assigned an initial noncompensable rating for each disability effective from March 14, 2011.  During the pendency of the appeal, a July 2014 Decision Review Officer (DRO) decision granted service connection for left knee degenerative joint disease and recharacterized the left knee disability as left knee patellofemoral syndrome and degenerative joint disease.  The decision also increased the disability rating for both the left and right knee disability to 10 percent.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record shows that the Veteran requested a Board videoconference hearing in his July 2014 VA Form 9.  A June 2017 letter subsequently notified the Veteran that such a hearing was scheduled for September 2017.  However, the Veteran failed to attend this scheduled hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Consequently, his hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was last provided with a VA examination to evaluate his service-connected right and left knee disabilities in March 2017.  During the examination, the Veteran reported experiencing flare ups that consisted of bilateral knee pain with heat and swelling of the right knee that occurred approximately twice a week for one hour.  The examiner stated that pain, weakness, fatigability, and incoordination significantly limited the Veteran's functional ability with flare ups and with repeated use over a period of time.  However, the examiner stated that he was unable to describe the functional loss in terms of range of motion without resorting to speculation.  The examiner explained that the Veteran's limitations in function were intermittent, and the Veteran was not being examined during a flare up or after repetitive use over time.  

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the United States Court of Appeals for Veterans Claims held that a medical examination that states that an opinion as to additional functional loss during flare ups could not be provided "without directly observing function under these circumstances," "is at odds with VA's guidance on the matter."  Instead, "it must be apparent that the inability to provide an opinion without resorting to speculation 'reflect[s] the limitation of knowledge in the medical community at large' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  As such, the examiner's explanation as to why an opinion could not be offered without resorting to speculation is inadequate.  Moreover, a subsequent February 2018 VA treatment record suggested that the Veteran had worsening symptoms of bilateral knee pain, locking, and collapsing.  A remand is therefore required to obtain an adequate VA examination to evaluate the current severity of the Veteran's right and left knee disabilities.  Barr v. Nicholson, 21 Vet. App 303 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the March 2017 VA examiner stated that the Veteran stopped working a year and a half before the examination as a result of his knee pain.  The record shows that the RO previously denied entitlement to a TDIU in a May 2016 rating decision.  However, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has assumed jurisdiction over the issue.  As the Veteran has not yet completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the AOJ should request that he do so upon remand.  The TDIU issue is also inextricably intertwined with the increased rating claims for the Veteran's right and left knee disabilities remanded herein.  See Harris v. Derwinski, 1 Vet. App, 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Minneapolis VA Health Care System, dated since April 2018.

2.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4198 (Request for Employment Information in Connection with Claim for Disability Benefits), and ask him to complete and return these forms.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left knee patellofemoral syndrome and degenerative joint disease and his right knee patellofemoral syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee patellofemoral syndrome and degenerative joint disease and right knee patellofemoral syndrome under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.
 
The examiner is also asked to evaluate any scars associated with the Veteran's left knee patellofemoral syndrome and degenerative joint disease and his right knee patellofemoral syndrome.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




